t c no united_states tax_court metrocorp inc petitioner v commissioner of internal revenue respondent docket no filed date m a state bank acquired a portion of the assets and assumed a portion of the deposit liabilities of c a failed federal savings association before the transaction the deposit liabilities of m and c were insured by different funds b and s respectively administered by the federal deposit insurance corporation the transaction was a conversion_transaction under u s c sec d b because m and c each participated ina different fund and m assumed c’s deposit liabilities r determined that the exit and entrance fees related to the transaction which m paid to s and b respectively under u s c sec d e were non- deductible capital expenditures the fees were capitalizable r asserts because they produced significant future_benefits to m in that m following the assumption insured all of its deposit liabilities through b m’s use of b to insure all of its deposit liabilities meant that m’s future costs for compliance and insurance premiums would be lower than if m had - - continued to use s to insure the assumed deposit liabilities held m’s payment of the fees produced no significant future benefit to m that would require capitalization of either fee opinion james r walker and charles l mastin ii for petitioner jennifer l nuding for respondent laro judge the parties submitted this case to the court without trial see rule respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s respective taxable years ended date and following concessions we must decide whether petitioner may deduct the exit and entrance fees which its subsidiary metrobank paid to the federal deposit insurance corporation fdic with respect to a conversion_transaction under u s c sec d b iv we hold it may ’ unless otherwise indicated section references are to the internal_revenue_code applicable to the relevant years rule references are to the tax_court rules_of_practice and procedure background the parties have filed with the court a stipulation of facts and certain related exhibits we incorporate herein by reference that stipulation of facts and those exhibits we find the ' our holding renders moot the parties’ other dispute namely whether the fees if capitalizable are amortizable stipulated facts accordingly and we set forth the relevant facts in this background section we also set forth in this section as they relate to the operation of the fdic and of the insurance funds at issue the pertinent provisions of title of the united_states_code title petitioner is a delaware corporation whose principal office was in bast moline illinois when its petition was filed it is a bank_holding_company that files consolidated federal_income_tax returns it reports its income and expenses using an accrual_method and on the basis of a fiscal_year ending on october it includes in its consolidated_returns a wholly owned subsidiary metrobank that is a bank chartered in illinois the fdic is a congressionally established corporation that serves primarily to protect financial_institution depositors by insuring any deposit up to dollar_figure that is held by a bank or savings association participating in the fdic insurance program the banking insurance fund bif and the savings association insurance fund saif are separate funds which the fdic maintains and administers under this program the bif insures the deposit liabilities of participating banks eg metrobank the saif for purposes of title the term bank generally refers to a state-chartered bank and the term savings association generally refers to a federal- or state-chartered savings association or savings and loan or thrift as it is sometimes called u s c sec a and b we use herein the same terminology we refer collectively to banks and savings associations as financial institutions q4e- insures the deposit liabilities of participating savings associations eg community federal savings bank community rach financial_institution that participates in the fdic’s insurance program is generally assessed a semiannual charge premium equal to its liability for deposits multiplied by the applicable_rate set forth in u s c sec b c or d any amount assessed against a participant in the bif is deposited into the bif and is available to the fdic for use with respect to any bif participant any amount assessed against a participant in the saif is deposited into the saif and is available to the fdic for use with respect to any saif participant community is a failed savings association on date metrobank submitted to the fdic a bid to consummate a transaction transaction under which metrobank would acquire a portion of community’s assets and assume a portion of community’s deposit liabilities because community and metrobank each insured its deposit liabilities through a different fdic fund and metrobank had agreed to assume community’s deposit liabilities which would be insured after the transaction by the bif instead of the saif the transaction was a conversion_transaction under u s c sec d b iv section d b of title defines a conversion_transaction as --- - the change_of status of an insured depository_institution from a bank insurance fund member to a savings association insurance fund member or froma savings association insurance fund member to a bank insurance fund member the merger or consolidation of a bank insurance fund member with a savings association insurance fund member the assumption of any liability by-- i any bank insurance fund member to pay any deposits of a savings association insurance fund member or ii any savings association insurance fund member to pay any deposits of a bank insurance fund member iv the transfer of assets of-- i any bank insurance fund member to any savings association insurance fund member in consideration of the assumption_of_liabilities for any portion of the deposits of such bank insurance fund member or ii any savings association insurance fund member to any bank insurance fund member in consideration of the assumption_of_liabilities for any portion of the deposits of such savings association insurance fund member financial institutions are required by u s c sec d be to pay to the fdic exit and entrance fees on conversion transactions and metrobank agreed in its bid to pay these fees to the fdic that section provides rach insured depository_institution participating ina conversion_transaction shall pay-- i in the case of a conversion_transaction in which the resulting or acquiring depository_institution is not a savings association insurance fund member an exit fee which-- i shall be deposited in the savings association insurance fund or ii shall be paid to the financing corporation if the secretary_of_the_treasury determines that the financing corporation has exhausted all other sources of funding for interest payments on the obligations of the financing corporation and orders that such fees be paid to the financing corporation in the case of a conversion_transaction in which the resulting or acquiring depository_institution is not a bank insurance fund member an exit fee in an amount to be determined by the federal deposit insurance corporation which shall be deposited in the bank insurance fund and an entrance fee in an amount to be determined by the federal deposit insurance corporation except that--- i in the case of a conversion_transaction in which the resulting or acquiring depository_institution is a bank insurance fund member the fee shall be the approximate amount which the federal deposit insurance corporation calculates as necessary to prevent dilution of the bank insurance fund and shall be paid to the bank insurance fund and ii in the case of a conversion_transaction in which the resulting or acquiring depository_institution is a savings - j- association insurance fund member the fee shall be the approximate amount which the federal deposit insurance corporation calculates as necessary to prevent dilution of the savings association insurance fund and shall be paid to the savings association insurance fund metrobank consummated the transaction on date and the fdic approved the transaction on date effective as of date after the transaction all of metrobank's deposit liabilities including those assumed from community were insured by the bif metrobank could not have insured through the bif the deposit liabilities it had assumed from community without paying the exit and entrance fees in total metrobank paid to the fdic an exit fee of dollar_figure and an entrance fee of dollar_figure on its assumption of community’s deposit liabilities metrobank paid those fees in five annual installments paying dollar_figure in each subject year dollar_figure for the exit fee and dollar_figure for the entrance fee for each of the subject years petitioner claimed a deduction for the payment of the fees during that year petitioner also claimed for those respective years deductions of dollar_figure dollar_figure and dollar_figure that metrobank paid to the fdic as semiannual insurance premiums under u s c sec we recognize that the sum of the exit and entrance fee dollar_figure dollar_figure dollar_figure is dollar_figure less than the total of the five payments dollar_figure x dollar_figure the record does not adequately explain the difference - - pursuant to u s c sec d e and the fdic deposited the exit fee into the saif and it deposited the entrance fee into the bif metrobank calculated the exit fee from a formula under which the fee equaled percent multiplied by the total liability that it assumed from community as to the deposits see c f_r sec_312 j c metrobank calculated the entrance fee from a different formula under which the fee egqualed the bank insurance fund reserve ratio bif reserve ratio multiplied by the entrance fee deposit_base received from community c f_r sec_312 g b the bif reserve ratio was the ratio of the net_worth of the bif to the value of the aggregate total domestic deposits held in all participants of the bif see c f_r sec_312 c the entrance fee deposit_base was those deposits which the federal deposit insurance corporation estimated to have a high probability of remaining with metrobank for a reasonable period of time following the conversion_transaction in excess of those deposits that would have remained in the saif had community been resolved by means of an insured deposit transfer c f_r sec_312 g community generally would have been resolved by an insured deposit transfer if its deposit liabilities had been paid_by the fdic or resolution trust corporation see id --- - tf metrobank did not pay its annual fdic insurance premiums after the transaction the fdic could commence administrative proceedings to terminate involuntarily metrobank's fdic insurance metrobank could also in certain circumstances voluntarily terminate its fdic insurance metrobank would not have been entitled to a refund for the exit or entrance fee which it paid to the fdic incident to the transaction if it terminated its fdic insurance after the transaction either voluntarily or involuntarily at the end of the approximate rates for depository insurance under the bif and the saif were dollar_figure percent and -208 percent respectively as of the same time saif rates were set to exceed bif rates until respondent determined that petitioner could not deduct either fee that metrobank paid to the fdic incident to the conversion_transaction and disallowed petitioner’s deductions for those payments according to the notice_of_deficiency it has been determined that your deductions for the entrance and exit fee paid to the federal deposit insurance corporation for the transfer of your insured deposits from one depository insurance to another depository insurance fund is a non-deductible capital_expenditure that is not subject_to depreciation or amortization the notice_of_deficiency indicates that the deposits were actually transferred from the saif to the bif this is not true as explained herein the bif and the saif do not hold a financial institution’s deposits but merely insure the deposits held by the continued -- - discussion we are faced once again with the question of whether an expenditure may be deducted currently as an expense or must be capitalized and deducted ina later year following 503_us_79 in which the supreme court clarified that nonasset-producing expenditures’ may require capitalization if they provide significant future_benefits to the payor the parties dispute whether petitioner’s entrance and exit fees are capitalizable expenditures respondent determined and asserts they are respondent’s sole argument in support of his assertion is that metrobank’s payment of the fees generated significant future_benefits for it respondent lists the following as future_benefits which are significant to metrobank metrobank was able to insure its entire liability for deposits through one fund subjecting itself to only one regulatory scheme and minimizing its risk of complicated compliance problems insurance premiums under the bif were less than insurance premiums under the saif and the bif was more stable than the saif petitioner asserts it may deduct the continued financial institutions we use the term nonasset-producing expenditures to refer to expenditures which do not create or enhance a separate and distinct asset fees petitioner argues that metrobank derived no significant long-term benefit from its payment of either fee we decide this case as framed by respondent and hold that petitioner may deduct the fees in reaching this holding we specifically note that respondent did not determine and has declined to argue that the fees should be capitalized on the grounds that they were necessarily incurred in connection with the acquisition of another financial_institution or more specifically the acquisition of the assets and liabilities of another financial_institution see eg indopco inc v commissioner supra 688_f2d_1376 11th cir affg in part and remanding in part on an issue not relevant herein tcmemo_1981_123 114_tc_458 lft respondent had made such a determination or argument petitioner may well have wanted to offer evidence relating to it in order to avoid prejudicing petitioner with respect to a theory not raised before the case was submitted we save any comment on that theory for another day see 87_tc_56 court declined to consider a theory raised by respondent on brief where as here the parties submitted the case with the facts fully stipulated and presumably with an understanding of the legal issues to be presented and defended -- see also 89_tc_105 n our analysis begins with a general background of the fdic and the pertinent insurance funds congress established the fdic in to insure bank_deposits see 513_us_374 fdic v godshall 558_f2d_220 4th cir and it established the federal savings and loan insurance corporation fslic in to insure savings association deposits see 518_us_839 savings associations were required to participate in the fslic insurance system but could withdraw from the fslic insurance fund by converting from a federal to a state charter see 916_f2d_1421 9th cir high interest rates inflation government deregulation fraud and insider abuse caused a crisis in the savings association industry during the late 1970's and the 1980's the fslic’s insurance fund was threatened by this crisis when a large number of failing savings associations approached the fslic with deposit insurance liabilities and hundreds of savings associations actually failed the fslic’ss insurance fund became insolvent by billions of dollars after the fslic paid out billions of dollars to cover the failed savings associations’ insured deposits and incurred additional liabilities on its closing of hundreds of problem savings associations see united_states v winstar corp supra pincite great w bank v office of thrift supervision supra pincite the federal_home_loan_bank board bank board was an independent agency in the executive branch of the united_states with broad discretionary powers over the federal_home_loan_bank system in the bank board attempted to replenish the fslic insurance fund by raising the insurance premiums charged to the fslic-insured institutions through a special assessment at the maximum amount allowed by congress as a result many healthy fslic-insured savings associations which paid insurance premiums of approximately dollar_figure per dollar_figure of insured deposits took the steps necessary to meet the requirements to withdraw from the fslic insurance system and obtain insurance from the fdic which charged insurance premiums of only dollar_figure per dollar_figure of insured deposits see great western bank v office of thrift supervision supra pincite4 congress responded to the savings associations’ attempt to change their insurer from the fslic to the fdic by passing the competitive equality banking act of ceba publaw_100_86 101_stat_552 in relevant part ceba imposed a moratorium that prohibited savings associations from leaving the fslic insurance fund and imposed a final insurance premium on savings associations which left the fslic insurance fund after -- the moratorium expired see ceba sec_306 101_stat_602 amended by publaw_100_378 sec 102_stat_887 current version pincite u s c sec d the intent of ceba was to recapitalize the depleted fslic see 172_f3d_317 4th cir ceba proved to be ineffective in replenishing the fslic’s insurance funds and on date congress enacted the financial institutions reform recovery and enforcement act of firrea publaw_101_73 103_stat_183 as an emergency measure to prevent the collapse of the savings association industry see h rept 1i pincite see also h conf rept pincite united_states v winstar corp supra pincite in relevant part firrea abolished the fslic transferred to the fdic the responsibility of insuring the deposits at savings associations and established the bif and the saif firrea gave the fdic responsibility for regulating both the insurance fund it had traditionally administered now known as the bif and the insurance fund formerly regulated by the fslic now known as the saif see firrea secs 103_stat_188 firrea imposed on saif as opposed to bif participants higher deposit premiums and a higher degree of supervision in an attempt to ensure the saif’s strength see generally u s c sec -- - congress anticipated that saif participants would try to convert to bif participants in order to escape the higher saif premiums and regulatory costs thus congress included in firreba certain control measures to prevent an exodus from the saif see u s c sec d e and f first firrea required that entrance and exit fees be paid to the respective funds as to a conversion_transaction between a bif participant and a saif participant see u s c sec d eb a higher exit fee was placed on financial institutions leaving the saif for the bif in order to discourage saif-insured institutions from insuring their deposits with the bif see u s c sec d f second firrea imposed a year moratorium beginning on date to replace the expired ceba moratorium see u s c sec d a ii under the firrea moratorium saif-insured institutions were generally unable to enter into conversion transactions which essentially prevented them from converting to bif-insured institutions and essentially ensured mandatory saif participation for savings associations during the moratorium’s duration firrea imposed two relevant exceptions to the moratorium first the fdic could allow certain conversion transactions involving the acquisition of a depository_institution that was in congress later extended the 5-year firrea moratorium which was in effect during the relevant years -- - default or in danger of default ’ a financial_institution that utilized this exception was required to pay an exit fee to the fund that insured the assumed deposit liabilities before the transaction and an entrance fee to the fund that insured the assumed deposit liabilities after the transaction see u s c sec d c eb congress provided explicitly that the entrance fee was imposed to prevent dilution of the reserves of the fund that began insuring the assumed deposit liabilities as a result of the transaction see h rept 1i pincite the pertinent legislative_history does not contain an explicit explanation of congress’ intent as to the imposition of the exit fee under the second exception to the moratorium certain conversion transactions could be consummated through a merger or consolidation collectively merger see u s c sec d see also firrea sec a 103_stat_196 under this exception which metrobank could have utilized to effect the transaction but decided not to a bank_holding_company that controlled a saif-insured savings association could generally merge the savings association’s assets and liabilities with a bif-insured subsidiary because the deposit liabilities of the saif-insured institution and a certain percentage of ’ the subject transaction was consummated under this exception future deposits always remained assessable by the saif the financial_institution utilizing this exception was not required to pay the exit and entrance fees as to the conversion_transaction see u s c sec d b g the institution however could not during the moratorium period stop paying saif assessments on the ascertained percentage of the future deposits the institution could switch the insurance coverage on those deposits if it so desired after the moratorium expired but only if the fdic approved the switch and the institution paid the requisite exit and entrance fees with this backdrop in mind we turn to the relevant text of the internal_revenue_code sec_162 generally provides that a taxpayer may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 generally provides that a deduction is not allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate whether an expense is deductible under sec_162 or must be capitalized under sec_263 is a factual determination for which an expense is ordinary if it is of common or frequent occurrence in the type of business involved see 308_us_488 290_us_111 an expense is necessary if it 1s appropriate or helpful to the development of the taxpayer's business see 383_us_687 welch v helvering supra -- - there is no controlling rule petitioner as the taxpayer bears the burden of establishing its right to deduct the disputed fees see indopco inc v commissioner u s pincite 290_us_111 see also a e staley manufacturing company 119_f3d_482 7th cir revg and rem105_tc_166 when an expense creates a separate and distinct asset it usually must be capitalized see eg 403_us_345 110_tc_402 68_tc_872 affd 592_f2d_433 8th cir when an expense does not create such an asset the most critical factors to consider in passing on the question of deductibility are the period of time over which the taxpayer will derive a benefit from the expense and the significance to the taxpayer of that benefit see indopco inc v commissioner supra pincite 405_us_298 fmr corp subs v commissioner supra pincite 106_tc_445 expenses must generally be capitalized when they either create or enhance a separate and distinct asset or otherwise generate significant benefits for the taxpayer extending beyond the end of the taxable_year respondent makes no assertion that either fee created or enhanced a separate and distinct capital_asset respondent’s sole argument in support of the determination is that the fees generated for metrobank the proffered benefits listed supra p which respondent asserts are significant long-term benefits to metrobank we disagree with respondent that any of these benefits are significant long-term benefits which would require either fee’s capitalization although the fees may arguably have produced one or more future_benefits for metrobank none of those benefits when considered either separately or together is enough to characterize either fee as a capitalizable expense under the requisite test capitalization is not always required when an incidental future benefit is generated by an expense see indopco inc v commissioner supra pincite we are unable to find as a fact that metrobank’s payment of either fee produced for metrobank a significant future benefit requiring capitalization whether a benefit is significant to the taxpayer who incurs the underlying expense rests on the duration and extent of the benefit and a future benefit that flows incidentally from an expense may not be significant see id pincite we find as a fact that metrobank’s payment of the fees produced for it no significant long-term benefit metrobank did not pay either fee as a condition to obtaining fdic insurance in the first place metrobank always had and - - absent a decision by it to the contrary would always have had fdic insurance for its deposit liabilities including those deposit liabilities assumed from community metrobank paid the fees to insure its assumed deposit liabilities with the bif the insurance fund in which it was already a participant rather than with the saif a fund with which it was unaffiliated any benefit that metrobank derived from insuring the assumed deposit liabilities with the bif rather than the saif is insignificant when weighed against the primary purpose for the payment of the fees that purpose as explained herein was in the case of the exit fee to protect the integrity of the saif for the direct benefit of the fdic and the potential benefit of the saif’s participants one of which was not metrobank by imposing upon metrobank a final premium for the insurance coverage that the assumed deposit liabilities had received while insured by the saif before their assumption the primary purpose of the entrance fee as also explained herein was to protect the integrity of the bif by charging an additional first-year premium for insurance coverage on the assumed deposit liabilities it is critical that metrobank would not have recovered any portion of either fee were it to have severed its relationship with the bif metrobank paid the exit fee to the saif as a nonrefundable final premium for insurance that it had already received the saif had insured the assumed deposit liabilities --- - before the conversion_transaction and metrobank was not affiliated with the saif either before or after the transaction metrobank had neither a right nor a chance to recover any of the exit fee following its payment of the fee to the saif saif funds were available for use by the fdic only with respect to saif participants as we view the exit fee in the context of the statutory scheme we see that the fee serves mainly to compensate the former insurer in this case the saif for its future loss of income as to the assumed deposit liabilities which compensation flowed to the direct benefit of the fdic and the potential benefit of the former insurance fund’s participants but for the conversion_transaction the former insurer would have received income in the form of the semiannual insurance premiums payable on the deposit liabilities which were the subject of the assumption and a failing saif participant could have had an opportunity to reach that income were the fdic to have allowed it here the exit fee gave to the saif and to its participants percent of the deposit liabilities assumed by metrobank which translates into four to five times the annual assessment which the saif would otherwise have received as to those liabilities had they not been assumed by metrobank we view the entrance fee as also paid as a nonrefundable premium for insurance coverage in contrast with the exit fee however we understand the entrance fee to be paid for the -- - current year’s insurance the use and purpose of the entrance fee is diametrically different from that of the exit fee in addition to the fact that the entrance fee is significantly less than the exit fee the entrance fee is paid to the fund that insures the deposits of the institution that assumes the deposit liabilities in a conversion_transaction moreover the entrance fee is imposed in accordance with an express congressional intent to prevent dilution of the reserves of the current insurer through the addition of unworthy participants which could prove to be financially troubled and cause an undesired depletion of that insurer’s resources see h rept 1i pincite but for the imposition of the entrance fee the participants in an fdic fund could deplete the reserves of that fund if the fund became liable for an extraordinary amount of deposit liabilities which had been assumed by the participants in conversion transactions after a bif participant assumes the deposit liabilities of a saif participant and pays an entrance fee however the value of the bif generally bears the same ratio to the total deposits insured by the bif inclusive of the deposits underlying the assumed deposit liabilities as before the conversion_transaction we find additional support for our conclusion that metrobank derived insignificant benefits from its payment of the fees by noting that metrobank paid both fees incident to its management’s - - decision to assume the deposit liabilities of a failed savings association metrobank’s management obviously made a business decision to pay the two fees to insure the assumed deposit liabilities with its regular insurer the bif management decided not to forgo the fees merge under the second exception to the moratorium and insure the deposit liabilities with the saif the bif’s annual insurance premiums were less expensive than those of the saif and metrobank being a participant in the bif was obviously more familiar with its requirements although respondent observes correctly that metrobank could have avoided the fees by assuming the deposit liabilities through a merger metrobank chose for business reasons not to do so we decline to second-guess that business judgment under the facts herein the exercise of such a sound and reasonable business practice under which a taxpayer such as metrobank acts to minimize its recurring operating costs is not a significant future benefit that requires capitalization of the related nonasset--producing expenditures cost saving expenditures such as this which are incurred in the process of fulfilling an everyday sound and reasonable business practice as opposed to effecting a change in corporate structure qualify for current deductibility under sec_162 see t j en101_tc_581 expenditures designed to reduce costs are generally deductible and the cases cited therein this is -- - especially true where as is here the fees relate solely to the optional insurance of a liability and do not relate directly to either a capital_asset or to an income producing activity cf indopco inc v commissioner u s pincite capitalization generally required to match an expense with the income to be generated therefrom respondent analogizes petitioner’s payment of the fees with the purchase of a nontransferable membership interest which respondent asserts is a capitalizable expense according to respondent metrobank’s membership interest in the bif entitled it to a substantial reduction in future depository insurance premiums the right to insure all of its deposits in a more stable insurance fund and the need to adhere to only one regulatory scheme we disagree with respondent’s analogy ’ first as mentioned above respondent makes no assertion that metrobank’s payment of either fee was related to the purchase of a capital_asset ' second metrobank was already we recognize that title uses the terms bif member and saif member to refer to the participants of those funds see eg u s c sec d we do not understand congress’ use of the word member to refer to a membership interest in the funds in the property sense of the word in fact respondent has not even made such an argument in this regard respondent relies incorrectly on 273_fsupp_229 d s c affd 393_f2d_494 4th cir and 63_tc_414 to support his position herein the taxpayer in each of continued - - participating in the bif program before the transaction and metrobank could have continued its participation in the bif program had it not consummated the transaction third new banks are not charged either fee to insure their deposit liabilities with the bif nor is either fee imposed when a bank assumes the deposit liabilities of another bank fourth the fees were nonrefundable and any perceived benefit derived from metrobank from its payment of the fees would have been extinguished completely had metrobank terminated its fdic insurance we conclude and hold that the fees are currently deductible in so concluding we note that respondent does not argue that the facts at hand are similar to the facts of 403_us_345 nor do we find that such is the case whereas the payments in the lincoln savings case served to create or enhance for the taxpayer a separate and distinct asset to wit a distinct and recognized property interest in the secondary reserve id pincite the payments here did no such thing 1’ continued those cases purchased a capital_asset incident to the payment of the expenses in dispute there ‘in fact respondent does not even mention 403_us_345 in his brief - - we have considered all arguments of the parties and to the extent not discussed herein find those arguments to be irrelevant or without merit to reflect concessions decision will be entered under rule reviewed by the court wells chabot cohen swift gerber colvin foley vasquez and thornton jj agree with this majority opinion - swift j concurring i write separately to clarify why i believe the fees paid_by metrobank to the fdic are currently deductible in 503_us_79 the supreme court described two closely related types of costs that are to be capitalized under sec_263 costs incurred in connection with the acquisition creation or enhancement of a specific capital_asset and costs that provide significant benefits that accrue to a taxpayer in future years recently in analyzing costs allegedly incurred in connection with the acguisition or creation of a capital_asset three courts of appeals have reversed all or part of recent tax_court opinions see 224_f3d_874 8th cir affg in part and revg in part 112_tc_89 212_f3d_822 3d cir revg 110_tc_349 a b staley manuf119_f3d_482 7th cir revg and remanding t cc in these opinions because of the close relationship of the above types of costs the courts of appeals use language and analyses that are relevant in the instant case to the issue as to the capitalization of fees paid because they allegedly provided to metrobank significant future_benefits - - in wells fargo co subs v commissioner f 3d pincite the court_of_appeals for the highth circuit explained as follows it is not proper to decide that a cost must be capitalized solely because the fact finder determines that the cost is incidentally connected with a long term benefit this is supported by both lincoln savings and indopco the indopco case addressed costs which were directly related to the acquisition while wells fargo involves costs which were only indirectly related to the acquisition in this case there is only an indirect relation between the salaries which originate from the employment relationship and the acquisition which provides the long term benefit based on the above analysis of the court_of_appeals for the bighth circuit salary and investigatory costs indirectly relating to the acquisition of a capital_asset and indirectly providing the taxpayer with future_benefits were not required to be capitalized under indopco because they did not directly provide significant future_benefits to the taxpayer see id pincite in pnc bancorp inc v commissioner f 3d pincite involving expenses paid for credit reports appraisals and salaries relating to consumer loans the court_of_appeals for the third circuit refused to conclude that -- - - in performing credit checks appraisals and other tasks intended to assess the profitability of a loan the banks stepped out of their normal method of doing business so as to render the expenditures at issue capital in nature 685_f2d_212 7th cir the court_of_appeals for the third circuit in pnc bancorp inc v commissioner f 3d pincite continued as follows quoting from a portion of the taxpayer’s brief the tax_court proceeded from the clearly accurate premise that the expenses in question were associated with the loans incurred in connection with the acquisition of the loans or directly related to the creation of the loans to the faulty conclusion that these expenses themselves created the loans we conclude that the term create does not stretch this far in lincoln savings it was the payments themselves that formed the corpus of the secondary reserve therefore it naturally follows that these payments created the reserve fund in the taxpayer's case however the expenses are merely costs associated with the origination of the loans the expenses themselves do not become part of the balance of the loan citation omitted while purporting to apply the lincoln savings language both the tax_court and the government effectively have transformed that language by subtle but significant degrees from a test based on whether a cost creates a separate and distinct asset into a much more sweeping test in pnc bancorp inc v commissioner t c pincite we concluded that the costs in issue were assimilated into the asset that was acquired in contrast the court_of_appeals for -- - the third circuit held that the costs reflected recurring routine day-to-day business costs that may be currently deducted as the costs were not incurred for significant future_benefits pnc bancorp inc v commissioner f 3d pincite while the benefits from the consumer loans would continue for years the court_of_appeals for the third circuit resolved not to expand the type of costs that must be capitalized so as to drastically limit what might be considered as ‘ordinary and necessary' expenses id pincite a b staley manuf119_f3d_482 7th cir involved fees paid to investment bankers to explore alternative transactions in connection with an unsuccessful defense of a hostile tender offer in reversing the tax court’s holding that the fees had to be capitalized the court_of_appeals for the seventh circuit relied on the well-worn notion that costs incurred in defending a business are currently deductible id pincite as noted in a b staley manufacturing by the court_of_appeals for the seventh circuit the test to apply under indopco is difficult to articulate and to apply see id the test is very factual and practical in an effort to partially reconcile the various statements of the indopco test and in particular in light of the recent courts of appeals’ opinions reversing the tax court’s application of the indopco test i offer the following --- - under indopco direct and indirect eg overhead costs that are similar to routine expenses_incurred by a taxpayer in the ordinary and normal course of its business eg salaries and insurance fees need not be capitalized unless they directly relate to the acquisition creation or enhancement of a specific capital_asset or unless they directly produce significant benefits to the taxpayer that accrue to the taxpayer in future years applying this statement of the indopco capitalization test to the fees involved in this case it becomes clear that the fees should be currently deductible relevant aspects of the fees are described on pages of the majority’s opinion i would emphasize that the fees -- were paid to the fdic the federal governmental agency which routinely supervises metrobank in the normal course of its business not to community the transferor of the deposit liabilities and not to third- parties such as lawyers and financial advisers for a specific service necessary to consummate the conversion_transaction were similar to other insurance fees that were routinely paid_by metrobank to the federal government in the normal course of metrobank’s banking business both in amount_paid per year dollar_figure and in the total cumulative amount_paid over five years dollar_figure were generally less than metrobank’s total regular insurance premiums_paid into the fdic funds in a single year in and dollar_figure and dollar_figure respectively and in dollar_figure did not provide metrobank with any additional insurance coverage with regard to its deposit liabilities including those transferred from community and were not paid in lieu of the regular future annual insurance premiums due - - once paid_by metrobank into the insurance funds were not refundable to metrobank and were available for use by the fdic to assist any participant in the funds were triggered by and were coincidental with the conversion_transaction but had the origin and purpose and were assessed and paid not because thereof but because of the broader purpose to shore up the financial strength of the fdic’s insurance funds the financial strength of which was of ongoing and necessary concern not just to the fdic but to the entire financial community and which concern reflected the same purpose for which metrobank and others paid the annual premiums into the fdic insurance funds in other words the fdic metrobank community and all other contributors into the insurance funds had the same purpose for paying the annual premiums and for paying the exit and entrance fees ie the maintenance of the financial integrity of the federal government’s depository liability insurance programs essential not just to the government but also to every participant in the financial community -- the government the banks and savings and loans and even you and i the depositors who hope and trust that we will always be able to get our money back for the reasons stated i respectfully concur - - chiechi j concurring respondent chose to ask the court to decide the issue of whether the exit fee and the entrance fee should be capitalized solely on the basis of respondent’s theory that those fees generated certain significant future_benefits for metrobank the majority states that it will decide this case as framed by respondent majority op p however the majority rejects respondent’s reliance on 273_fsupp_229 d s c affd 393_f2d_494 4th cir and 63_tc_414 because the taxpayer in each of those cases purchased a capital_asset incident to the payment of the expenses in dispute there majority op p note i am concerned that such language by the majority could be read to suggest its view on what the result in this case would have been if respondent had argued that the exit fee and the entrance fee should be capitalized because such fees constitute amounts expended to acquire an asset with a life extending substantially beyond the taxable_year of acquisition see eg 418_us_1 397_us_572 bllis banking corp v commissioner 688_f2d_1376 11th cir affg in part and remanding in part t c memo ‘on brief respondent described those two cases as cases in which the courts held that the taxpayers could not deduct expenses that were part of a plan to produce a positive business benefit for future years - -- 114_tc_458 if the majority intended to express no opinion on what the result in this case would have been if respondent had advanced such an argument the majority should not have used language that in my view could be construed to suggest such an opinion ’ it have considered and resolved the issue of whether the exit fee and the entrance fee should be capitalized solely on the basis of respondent’s theory that those fees produced certain significant long-term benefits for metrobank on the record presented i like the majority reject respondent’s theory that the benefits which respondent asserts the fees in question produced are significant long-term benefits requiring capitalization of those fees however i disagree with the majority that the exit fee is a final premium for insurance that it had already received majority op p and that the entrance fee is a premium paid for the current year’s 7similarly if the majority decided this case as framed by respondent majority op p the majority should not have concluded that although respondent does not argue that the facts presented in this case are similar to the facts in 403_us_345 see majority op p the facts in the instant case are not similar to those facts see id sunlike the majority i have not considered whether there are any benefits other than those alleged by respondent that are significant future_benefits generated for metrobank by the fees in question see majority op pp insurance majority u s c secs and purpose of those annual installments and the entrance fee provided - - op pp in my view the record and and regarding the nature use nonrefundable fees which were paid in five belie the majority’s analogy of the exit fee to premiums_paid for insurance coverage thornton j agrees with this concurring opinion - - ruwe j dissenting the majority refuses to consider whether the exit and entrance fees should be capitalized as costs incurred in connection with the acquisition of a capital_asset because the majority believes that respondent failed to include this theory in his determination the majority reads the notice_of_deficiency too narrowly respondent’s determination as contained in the notice_of_deficiency states it has been determined that your deductions for the entrance and exit fee paid to the federal deposit insurance corporation for the transfer of your insured deposits from one depository insurance to another depository insurance fund is a non-deductible capital_expenditure that is not subject_to depreciation or amortization the language contained in the notice_of_deficiency is broad and disallows deduction of the fees simply because respondent determined that the fees were capital expenditures the broad language contained in the notice_of_deficiency should not have misled petitioner into believing that it did not have to establish that the fees were not costs incurred in connection with the acquisition of a capital_asset petitioner’s primary argument on brief was that the fees were for deposit insurance coverage for the years in issue petitioner’s alternative argument was that if the fees must be capitalized then they are to be associated with the acquired deposits and amortized over the useful_life of the core_deposits thus petitioner recognized that the fees might be viewed as being incurred in connection with the acquisition of capital assets -- - there is nothing to indicate that there were any additional facts bearing on this case that could have been introduced this case was submitted on the stipulated facts and there is nothing to indicate that petitioner was not aware of its burden of proving entitlement to the claimed deductions including the need to establish that the fees were not incurred in connection with the acquisition of assets this is not a case where respondent issued a narrowly drawn notice_of_deficiency and subsequently advanced new grounds not directly or implicitly within the ambit of the determination see 91_tc_200 affd 905_f2d_1190 8th cir 29_tc_959 affd per curiam 271_f2d_741 2d cir 25_tc_1067 while the language contained in the notice_of_deficiency does not specifically state that the fees were costs incurred in connection with the acquisition of a capital_asset that is a reason for capitalization that is within the scope of the determination the failure to enumerate every theory that could support a determination should not prevent us from deciding this case on what we consider to be the correct application of the law to the facts presented see rendina v commissioner tcmemo_1996_392 barnette v commissioner tcmemo_1992_595 affd without published opinion sub nom allied management corp v - - commissioner 41_f3d_667 11th cir indeed this court has recognized on several occasions that we have the inherent authority to decide a case on grounds not raised in the notice_of_deficiency and will do so if petitioner is not surprised or prejudiced by the ground see 84_tc_191 affd 796_f2d_116 5th cir 59_tc_551 barr v commissioner tcmemo_1989_69 n gmelin v commissioner tcmemo_1988_338 n affd without published opinion 891_f2d_280 3d cir petitioner bears the burden of clearly showing the right to the claimed deduction 503_us_79 in order for us to decide that petitioner is entitled to a current business_expense deduction under sec_162 petitioner must establish that the fees did not create or enhance a separate or distinct asset did not ‘where the record contains sufficient facts to permit us to decide a case on an issue that would dispose_of it we shall do so regardless of whether the parties have pleaded the issue see rendina v commissioner tcmemo_1996_392 barnette v commissioner tcmemo_1992_595 affd without published opinion sub nom allied management corp v commissioner 41_f3d_667 llth cir see also 57_tc_767 7see 403_us_345 -- -- create significant future_benefits and were not incurred in connection with the acquisition of a capital_asset ’ capitalization is generally required for expenditures that are incurred by a taxpayer in connection with the acquisition of an asset such expenditures include more than just the stated purchase_price of the asset for example wages paid in connection with the acquisition of a capital_asset or legal fees paid to consummate an acquisition must be capitalized see 418_us_1 114_tc_458 in commissioner v idaho power co supra pincite the supreme court observed of course reasonable wages paid in the carrying on of a trade_or_business qualify as a deduction from gross_income but when wages are paid in connection with the construction or acquisition of a capital_asset they must be capitalized and are then entitled to be amortized over the life of the capital_asset so acquired in american stores co subs v commissioner supra pincite we explained a particular cost no matter what its type may be deductible in one context but may be required to be capitalized in another context simply because other cases have allowed a current deduction for similar 3see 503_us_79 see 418_us_1 114_tc_458 -- - expenses in different contexts does not require the same result here as previously indicated expenditures which otherwise might qualify as currently deductible must be capitalized if they are incurred in connection with the acquisition of a capital_asset commissioner v idaho power co supra pincite as further explained in 688_f2d_1376 11th cir the requirement that costs be capitalized extends beyond the price payable to the seller to include any costs incurred by the buyer in connection with the purchase such as appraisals of the property or the costs of meeting any conditions of the sale see eg 397_us_572 90_sct_1302 25_led_577 397_us_580 90_sct_1307 l bd 2d further the code provides that the requirement of capitalization takes precedence over the allowance of deductions s sec_161 sec_261 see generally 418_us_1 94_sct_2757 41_led_535 thus an expenditure that would ordinarily be a deductible expense must nonetheless be capitalized if it 1s incurred in connection with the acquisition of a capital_asset the function of these rules is to achieve an accurate measure of net_income for the year by matching outlays with the revenues attributable to them and recognizing both during the same taxable_year when an outlay is connected to the acquisition of an asset with an extended life it would understate current net_income to deduct the outlay immediately ‘we do not use the term capital_asset in the restricted sense of sec_1221 instead we use the term in the accounting sense to refer to any asset with a useful_life extending beyond one year metrobank chose to acquire community’s assets one way to accomplish this was through a conversion_transaction where assets of an saif insured institution are transferred to a bif insured - al --- institution and after the transfer all deposits are insured by the bif pursuant to this method metrobank was required to pay the exit and entrance fees the other way metrobank could have acquired community’s assets was to effectuate a merger with community if metrobank had chosen to acquire community through a merger it would have avoided the requirement to pay exit and entrance fees but the deposits acquired from community would have continued to be insured by the saif metrobank undoubtedly had its reasons for not entering into a merger transaction on brief petitioner states that among its reasons for choosing to acquire community’s assets in a conversion_transaction in which it had to pay the exit and entrance fees were to reduce future deposit insurance premiums and reduce the future regulatory and reporting requirements that would otherwise have applied the fact that the expenditures by metrobank were incurred in connection with the acquisition of community’s assets is -these objectives appear to be significant long-term benefits that support respondent’s argument petitioner states on page of its brief metrobank’s purposes for incurring the expenditures were twofold first by electing to convert the deposits assumed from the saif to the bif petitioner hoped to reduce future deposit insurance assessments because the bif assessment rate was much less than the saif assessment rate second petitioner was already a member of bif and understood the fdic rules and regulations for insurance coverage through this system maintaining insurance coverage under both funds would significantly increase the reporting and administrative requirements on an ongoing basis - -- especially clear in the case of the exit fee on page the majority asserts that the purpose of the exit fee was to protect the integrity of the saif for the potential benefit of saif participants while this may have been the fdic’s purpose it surely was not one of metrobank’s business purposes metrobank was never insured by the saif and derived no insurance coverage from the saif in return for payment of the exit fee to the extent that purpose is relevant to the issue of capitalization versus deduction it is the payor’s taxpayer’s purpose for making an expenditure that controls whether the expenditure must be capitalized see indopco inc v commissioner u s pincite the majority at pp erroneously relies on the payee’s purpose for imposing the exit fee in order to justify the payor’s petitioner’s deduction the majority allows the exit fee as an insurance expense deduction it justifies its conclusion that the exit fee did not produce significant future_benefits for metrobank by finding that all the insurance benefits from the saif had been received prior to metrobank’s acquisition of community’s assets the majority thus rejects petitioner’s primary argument that the exit fee was paid for deposit insurance coverage that metrobank received during the years in issue ’ as described on page of the ‘petitioner acquired community’s assets on date ‘the years in issue are petitioner’s fiscal years ending continued -- - majority opinion the exit fee paid_by metrobank was for insurance coverage that community’s deposit liabilities had received before metrobank acquired community’s assets and assumed its liabilities nevertheless the majority concludes that metrobank paid the exit fee to the saif as a nonrefundable final premium for insurance that it had already received majority op p emphasis added of course if the exit fee was paid for insurance that metrobank had already received it would follow that there was no significant future benefit however the majority’s conclusion that the exit fee was a premium for insurance coverage that metrobank had already received from the saif is clearly wrong metrobank never received any insurance benefit from the saif any saif insurance benefit was derived prior to metrobank’s acquisition of community’s assets indeed the majority acknowledges that metrobank was not affiliated with the saif either before or after the transaction whereby it acquired community’s assets and liabilities majority op p metrobank would have no reason to pay for insurance coverage on deposits for a period prior to itss acquisition of those deposits continued date and stt is ironic that the majority relies on this theory that petitioner never argued petitioner argued that the exit fee paid to the saif was for insurance coverage that it received during the years in issue the majority correctly recognizes that metrobank was not insured by the saif during those years -- -- it is obvious that metrobank paid the exit fee because it was required in order for metrobank to acquire community’s assets the exit fee was paid for and in connection with the acquisition of community’s assets petitioner has failed to prove its entitlement to the deductions in issue the uncontroverted facts show that the fees were costs incurred in connection with the acquisition of a capital_asset accordingly the fees should be capitalized whalen halpern beghe gale and marvel jj agree with this dissenting opinion halpern j dissenting i introduction we are faced here with a question of fact whether petitioner’s payments of the exit and entrance fees constitute capital expenditures petitioner bears the burden of proving that they do not see rule a i do not believe that petitioner has carried that burden therefore i would sustain respondent’s deficiency determinations to the extent allocable to respondent’s disallowance of deductions for those payments il background a facts this case was submitted for decision without trial the parties having stipulated or otherwise agreed to facts that each believed sufficient to make his its case see rule a the fact that this case was submitted upon a stipulated record does not alter petitioner’s burden_of_proof see rule b following is a summary of the significant facts relied on by petitioner metrobank purchased certain assets of a failed savings association from the resolution trust company the purchase the assets community and the rtc respectively it did so pursuant to a purchase and assumption_agreement the agreement which states that as consideration for the assets and certain rights and options it acquired metrobank would pay to the rtc a premium of dollar_figure and assume certain deposit and other - liabilities of community’s and undertake certain other obligations and duties at the time of the purchase metrobank was an insured depository_institution within the meaning of section c of the financial institutions reform recovery and enforcement act of publaw_101_73 103_stat_191 hereafter without citation firrea u s c sec c and the purchase constituted a conversion_transaction conversion_transaction within the meaning of u s c sec d b supp i as a consegquence metrobank required the approval of the federal deposit insurance corporation the fdic which it obtained to participate in the purchase u s c sec d a supp i because the purchase constituted a conversion_transaction metrobank was obligated to pay the exit and entrance fees imposed by u s c section d fe supp i the exit fee and the entrance fee respectively or collectively the fees which were assessed against it by the fdic and became its liability see u s c sec d f_supp i c f_r sec_312 a metrobank paid the fees over years as permitted by c f_r sec_312 e and deducted each payment the payments on its federal_income_tax return for the year in which payment was made b issue raised by the pleadings on account of metrobank’s deductions of the payments for through respondent determined deficiencies in tax -- - in his notice_of_deficiency the notice respondent explained the adjustments giving rise to the deficiencies related to the payments as follows it has been determined that your deductions for the entrance and exit fee paid to the federal deposit insurance corporation for the transfer of your insured deposits from one depository insurance fund to another depository insurance fund is a non-deductible capital_expenditure that is not subject_to depreciation or amortization accordingly your taxable_income is being increased as follows dollar_figure for each year in the petition petitioner assigned the following errors to respondent’s adjustments the commissioner erred in disallowing petitioner’s payment of dollar_figure to the federal deposit insurance corporation as an ordinary and necessary business_expense the expenditure is allowable as an ordinary and necessary business_expense pursuant to sec_162 and sec_1 162-l1 a by the answer respondent denied petitioner’s assignments of error respondent did not however disagree with petitioner’s averments which in substance reflect the facts stipulated petitioner filed no reply tii discussion a introduction the details of the purchase are not in controversy the pleadings establish that the only issue for decision is whether the payments entitle metrobank to a deduction pursuant to sec_162 and sec_1_162-1 income_tax regs sec_162 a allows as a deduction all the ordinary and necessary expenses -- - paid_or_incurred during the taxable_year in carrying on any trade_or_business as pertinent to this case sec_1_162-1 income_tax regs states that among items included in business_expenses are insurance premiums against fire storm theft accident or other similar losses in the case of a business petitioner’s burden is to prove that the payments are not capital expenditures as alleged by respondent in the notice ’ i believe that petitioner has failed to carry that burden specifically petitioner has not shown that as to it the exit fee is anything other that a cost incident to the purchase nor has it shown that the entrance fee purchased an insurance benefit or even if it did that such insurance benefit did not extend beyond the year in which the purchase occurred b the exit fee introduction the exit fee is imposed by u s c section d eb supp i in an amount to be determined jointly by the fdic and the secretary_of_the_treasury secretary see u s c sec d f_supp i the origin of the exit fee requirement is section a of firreba with respect to transactions such as the purchase on the basis of the notice and the pleadings it is apparently respondent’s position that if the payments are not capital expenditures they may be deducted as ordinary and necessary business_expenses under sec_162 --- - regulations establish the amount of the exit fee as the product derived by multiplying the dollar amount of the retained deposit_base transferred from the savings association insurance fund member to the bank insurance fund member by dollar_figure percent c f_r sec_312 c in pertinent part the term retained deposit_base means the total deposits transferred from a savings association insurance fund member to a bank insurance fund member less the following deposits any deposit acquired directly or indirectly by or through any deposit broker and any portion of any deposit account exceeding dollar_figure c f_r sec_312 failure of petitioner to establish purpose of the bxit fee there is no clear explanation in firrea of the purpose of the exit fee moreover the majority recognizes the pertinent legislative_history does not contain an explicit explanation of congress’ intent as to the imposition of the exit fee majority op p nevertheless the majority speculates variously that the purpose of the exit fee is to discourage saif-insured institutions from insuring their deposits with the bif majority op p to protect the integrity of the saif id p and to compensate the former insurer in this case the saif for its future loss of income as to the assumed deposit liabilities id p the majority also speculates that the purpose of the -- - exit fee 1s to compensate the savings association insurance fund from the cherry-picking of its desirable members but for the conversion_transaction the former insurer would have received income in the form of the semiannual insurance premiums payable on the deposit liabilities which were the subject of the assumption and a failing saif participant could have had an opportunity to reach that income were the fdic to have allowed it id the majority has failed to reconcile its various speculations with the condition imposed by u s c section d c supp i pertinent to the approval by the fdic of a conversion_transaction during the 5-year moratorium imposed by u s c sec d a supp i that the fdic may approve such a conversion_transaction any time if the conversion occurs in connection with the acquisition of a savings association insurance fund member in default or in danger of default and the corporation determines that the estimated financial benefits to the savings association insurance fund or the resolution trust corporation equal or exceed the corporation’s estimate of loss of assessment income to such insurance fund over the remaining balance of the 5-year period referred to in subparagraph a apparently congress intended the fdic to approve conversion transactions involving a failed or failing savings association insurance fund saif member during the moratorium only if the loss of that member would improve the saif eg if the present - - value of any expected bailout of such member exceeded the present_value of any expected premiums because petitioner failed to establish congress’ purpose in enacting the exit fee requirement the majority’s conclusions as to that purpose are not supported by the record perhaps petitioner could have obtained indirect evidence of congress’ purpose for the exit fee by establishing the rationale behind the fdic’s and the secretary’s decisions in implementing u s c section d f by promulgating c f_r sec_312 petitioner however did not do so the record therefore contains no evidence from which we could conclude that the exit fee was collected and expended on petitioner’s behalf for any benefit for instance insurance for the remainder of the the majority may have in mind the exit fee previously imposed by the competitive equality banking act of ceba publaw_100_86 101_stat_552 see discussion in majority op p that exit fee imposed by u s c sec_1441 was designed to protect against the federal savings and loan insurance corporation’s losing insured institutions see h rept pincite some profitable well-capitalized institutions are considering converting from an institution insured by fslic to an institution insured by fdic in order to reduce the amount of assessments flowing out of fslic during the recapitalization period the committee believes it is necessary to require the payment of a exit fee see eg fed reg date prescribing interim rule for assessment of exit fee and setting exit fee at dollar_figure percent of the deposit_base as the approximate present_value of each saif member’s pro_rata share of interest_expense on the obligations of the financing corporation fico projected over the next thirty years - - year in which the purchase occurred that would entitle petitioner to a deduction under sec_162 petitioner has failed to carry its burden_of_proof without any clear understanding of the purpose of the exit fee i fail to see how petitioner has carried its burden of showing that the payments as allocable to the exit fee are not a capital_expenditure petitioner argues the exit fee assessment is merely a one-time payment required by the fdic to protect the saif when deposits are transferred out of the fund even if that claim were true so what how does it establish that the exit-fee-allocable payments were anything other than a cost incident to the purchase the purchase was an asset purchase with metrobank acquiring assets relating to the main office and one branch of community the assets were cash cash items securities loans various business_assets certain records and documents and any assets securing liabilities assumed by metrobank the liabilities assumed by metrobank pursuant to the agreement the liabilities consisted of indebtedness for deposits secured_indebtedness and any indebtedness for unpaid employment_taxes and ad_valorem_taxes with exceptions not here relevant sec_1012 provides the following rule the basis_of_property shall be the cost of such - - property sec_1_1012-1 income_tax regs provides the cost is the amount_paid for such property in cash or other_property as used in sec_1012 the term cost cost has been interpreted to include any indebtedness to the seller for the purchase_price of the property and any indebtedness to a third party secured_by the property see eg 186_f2d_455 1st cir purchase money indebtedness included in cost_basis 12_tc_801 cost_basis of property acquired subject_to liens for taxes and penalties includes amount of such liens sec_1_1012-1 income_tax regs cost of property includes amount attributable to debt_instrument issued in exchange for property cost also includes expenses of or incident to the acquisition of property see e g 9_tc_1171 fee paid to attorney for examining title of property to be purchased is part of cost of property sec_1_263_a_-2 income_tax regs fees for architect’s services sec_1 a - e income_tax regs commissions paid in purchasing securities approved in principle by 305_us_79 it is clear that the cost of the assets includes not only the dollar_figure premium paid_by metrobank to the rtc but also the liabilities the conclusion suggested by the facts before us is - - that the exit fee which was imposed by statute and not by contract was also part of that cost if the only measurable benefit to metrobank resulting from payment of the exit fee is that such payment enabled metrobank to proceed with the purchase then i fail to see how the exit fee is anything other than a cost incident to the purchase of the assets there is nothing in the record or in firrba to support the majority’s finding that metrobank paid the exit fee to the saif as a non-refundable final premium for insurance that it had already received majority op p emphasis added even if that were taken as a statement with respect to community it would not justify a current deduction for metrobank any more than would metrobank’s payment of its indebtedness for community’s unpaid employment_taxes and ad_valorem_taxes which it assumed pursuant to the agreement conclusion petitioner bears the burden_of_proof and the pleadings clearly establish what it is that petitioner must prove viz that the exit--fee-allocable payments were not a capital_expenditure clearly respondent has failed to convince the majority that petitioner enjoyed the long-term benefits claimed for it by respondent that however in no way satisfies petitioner’s burden petitioner has failed to prove that the to the contrary see supra note - -- exit fee constituted anything other than a cost incident to the purchase and therefore a capital_expenditure petitioner has failed to prove its entitlement to a deduction on account of payment of the exit fee pursuant to sec_162 c the entrance fee introduction the entrance fee is imposed by u s c section d be supp i in an amount to be determined by the fdic the fdic is guided in making that determination as follows in the case of a conversion_transaction in which the resulting or acquiring depository_institution is a bank insurance fund member the fee shall be the approximate amount which the corporation calculates as necessary to prevent dilution of the bank insurance fund and shall be paid to the bank insurance fund u s c sec d eb i supp i with respect to transactions such as the purchase regulations establish the amount of the entrance fee as the product derived by multiplying the dollar amount of the entrance fee deposit_base transferred from the savings association insurance fund member to the bank insurance fund member by the bank insurance fund ratio c f_r sec_312 c the term entrance fee deposit_base is defined in c f_r sec_312 g as follows the term entrance fee deposit_base generally refers to those deposits which the federal deposit insurance corporation in its discretion estimates to -- - have a high probability of remaining with the acquiring or resulting depository_institution for a reasonable period of time following the acquisition in excess of those deposits that would have remained in the insurance fund of the depository_institution in default or in danger of default had such institution been resolved by means of an insured deposit transfer the estimated dollar amount of the entrance fee deposit_base shall be determined on a case-by-case basis by the federal deposit insurance corporation at the time offers to acquire an insured depository_institution or any part thereof are solicited by the federal deposit insurance corporation or the resolution trust corporation the term bank insurance fund reserve ratio is defined in c f_r sec_312 c as follows the term bank insurance fund reserve ratio shall mean the ratio of the net_worth of the bank insurance fund to the value of the aggregate total domestic deposits held in all bank insurance fund members like the exit fee the origin of the entrance fee requirement is in section a of firrea h rept i is the report of the committee on banking finance and urban affairs that accompanied h_r 101st cong 1st sess which as enacted became firrea that report states that the entrance fee must be enough to prevent the dilution of the reserves of the fund to be joined by the institution h rept 1i pincite petitioner’s claim and majority’s understanding as to purpose of entrance fee on brief petitioner argues petitioner paid the entrance fee simply to insure the deposits transferred into the bif until - - the next fdic_premium assessment the majority concurs wle understand the entrance fee to be paid for the current year’s insurance majority op pp neither petitioner nor the majority has convinced me that the entrance fee was a deductible insurance premium therefore i do not believe that petitioner has carried its burden of showing that payment of the entrance fee meets the prerequisites for a deduction under sec_162 discussion certain business-related insurance expenses unquestionably are deductible under sec_162 see eg sec_1_162-1 income_tax regs discussed supra in sec iii a not all business-related annual insurance premiums however are deductible under sec_162 see eg 403_us_345 disallowing deduction for additional premiums prepayments of future premiums_paid by taxpayer to federal_savings_and_loan_association 131_f2d_966 lst cir disallowing deduction for prepaid insurance premiums affg a memorandum opinion of this court dated date in 101_tc_173 supplemental opinion pincite_tc_505 affd 73_f3d_799 8th cir we disallowed deductions for those portions of annual premiums_paid for black lung insurance that -- the taxpayer had not shown to be commensurate with the actual risks of loss for the years of payment we relied on 503_us_79 to conclude that the premium payments the deduction of which we disallowed created significant future_benefits for the taxpayer see black hills corp v commissioner t c pincite it is a question of fact whether any premium payment creates future_benefits that rule out a current deduction the fact that congress intended an entrance fee adequate to insure nondilution of the bank insurance fund sometimes the fund is not by itself a sufficient fact to prove that its payment did not create a significant future benefit to metrobank the fund was established by sec_211 of firrea adding among other provisions u s c sec a supp i the fund was established by congress for use by the fdic to carry out its insurance purposes see u s c sec a c supp i initial funding of the fund came from the permanent insurance fund see u s c sec a b supp i additional funding was to come from annual assessments the annual assessments against insured depository institutions see u s c sec b a supp i congress established a designated reserve ratio for the fund of dollar_figure percent of estimated insured deposits or if justified by circumstances that raise a significant risk of substantial future - - losses a higher percentage up to dollar_figure percent u s c sec b b supp i assessment rates were fixed for an initial period that might extend to dollar_figure percent of insured deposits for the year in question u s c sec b c supp i however with restrictions the fdic could increase rates if necessary to restore the fund’s ratio of reserves to insured deposits to its target level u s c sec b c iv supp i any assets of the fund in excess of dollar_figure percent of insured deposits are treated as a supplemental reserve which assets if the supplemental reserve is no longer needed are to be distributed to fund members but earnings on those assets are to be distributed annually see u s c sec b b supp i finally assessment income in excess of amounts necessary to maintain the designated reserve ratio is to be credited against the fund member’s assessment for the following year see u s c sec d supp i clearly the annual assessment system for the fund designed by congress contemplates continued participation by insured depository institutions there are multiperiod aspects to the system that raise guestions as to the extent of the deductibility of even the annual assessments the assessment system established by congress is detailed and complex the majority has made little reference to it the entrance fee required of metrobank was assessed at a rate -- - different from the annual assessment rate and on a base that did not necessarily take into account all of the deposit liabilities assumed by metrobank pursuant to the purchase the purpose of the entrance fee was as stated to prevent dilution of the fund whether the rationale for the actual entrance fee imposed by c f_r sec_312 is limited to that stated purpose is not clear possibly the fee imposed by c f_r sec_312 was designed to make up for what in hindsight was an inadeguate annual assessment because when that assessment was fixed the conversion_transaction was not taken into account on the other hand perhaps it was a reserve contribution that would serve only to reduce next year’s annual assessment given the complex nature of the annual assessment system without testimony from officials of the fdic or other information we do not know what the assessment of the entrance fee was designed to accomplish conclusion petitioner was required to prove a fact that the payment of the entrance fee created no significant future_benefits that rule out a current deduction see 503_us_79 petitioner has failed to do so petitioner has failed to prove its entitlement to a deduction on account of payment of the entrance fee pursuant to sec_162 iv conclusion petitioner’s task was established by the notice and the pleadings to prove that the payments were not capital expenditures respondent has not shifted the grounds on which he determined the related deficiencies respondent has failed to persuade the majority of his view of the facts that as stated does not relieve petitioner of its burden to prove facts in support of its assigned error that respondent erred in disallowing petitioner’s deductions for the payments because they were capital in nature petitioner has failed to carry its burden_of_proof therefore we should sustain the deficiencies related to the payments ruwe whalen beghe gale and marvel jj agree with this dissenting opinion -- - beghe j dissenting the stipulated facts establish that metrobank paid the exit and entrance fees to acquire selected assets and deposits of community at least some of the acquired assets were capital because metrobank could expect to receive significant long-term benefits from them see 91_tc_463 bank’s acquisition of core_deposits from another institution gave rise to amortizable intangible asset affd without published opinion 900_f2d_266 11th cir because the exit and entrance fees were paid to acquire capital assets they must be capitalized see 503_us_79 418_us_1 costs paid in connection with construction or acquisition of capital assets must be capitalized 397_us_572 expenses_incurred in connection with litigation originating in the acquisition or disposition of capital assets must be capitalized regardless of payor’s subjective motive a e staley manuf119_f3d_482 7th cir describing supreme court’s indopco decision as merely reaffirming settled law that costs incurred to facilitate a capital_transaction are capit105_tc_166 sec_1_263_a_-2 income_tax regs cost of acquisition of property having useful_life substantially beyond the taxable_year is a capital_expenditure -- - the majority advance three arguments for avoiding this seemingly inescapable conclusion first the majority claim that respondent did not determine and has declined to argue that the fees should be capitalized on the ground that they were incurred in connection with the acquisition of capital assets majority op p second the majority assert that the fees were paid to an insurer the fdic in order to protect the integrity of the insurer’s reserves majority op pp third the majority claim that the fees were deductible cost saving expenditures majority op pp none of these arguments holds water costs incurred in connection with asset acquisitions are capital even normally deductible costs must be capitalized if they are sufficiently related to the acquisition of a capital_asset or to some other capital_transaction as the supreme court stated in commissioner v idaho power co supra pincite of course reasonable wages paid in the carrying on of a trade_or_business qualify as a deduction from gross_income but when wages are paid in connection with the construction or acquisition of a capital_asset they must be capitalized and are then entitled to be amortized over the life of the capital_asset so acquired this court has recently cited idaho power co to support the holding that legal fees like other expenditures that ordinarily might qualify as currently deductible must be capitalized if - - they are incurred in connection with the acquisition of a capital_asset see 114_tc_458 but see 224_f3d_874 8th cir distinguishing expenditures directly related to capital_transactions from expenditures indirectly related to such transactions affg in part and revg in part 112_tc_89 respondent sufficiently raised asset acquisition issue according to the majority respondent failed to argue that the exit and entrance fees were connected with metrobank’s asset acquisition we should therefore defer consideration of this theory to another day majority op p i disagree although respondent didn’t specifically argue that the fees were paid to acquire community’s assets and deposits respondent did argue that the fees created significant long-term benefits for metrobank the presence of significant long-term benefits is relevant to the case at hand because it serves to distinguish payments that result in the acquisition of capital assets from those that don’t see sec_263 cost of permanent improvements or betterments must be capitalized indopco inc v commissioner supra pincite long-term benefit is an undeniably important and prominent if not predominant characteristic of a capital_asset within the meaning of sec_263 in part citing -- - 731_f2d_1181 5th cir wells fargo co subs v commissioner supra pincite a separate and distinct capital_asset always provides long-term benefits therefore respondent’s broader assertion of long-term benefits necessarily included the narrower assertion that the fees were part of metrobank’s cost of acquiring capital assets ’ more importantly the stipulated record establishes that the fees were paid in connection with metrobank’s asset acquisition we should therefore consider the factual causal and legal consequences of that relationship even if respondent didn’t expressly raise it as an issue and even though the case at hand was submitted fully stipulated under rule in 92_tc_1267 the taxpayer asserted that we should reconsider a case submitted under rule because the commissioner allegedly had relied on a theory raised for the first time on brief we denied the taxpayer’s motion and noted that under appropriate circumstances we can rest our decision for the commissioner on reasons neither set forth in the notice_of_deficiency nor relied upon by the commissioner see ware v commissioner supra pincite and cases cited therein bair v ' see majority op p which states that expenses must generally be capitalized when they either create or enhance a separate and distinct asset or otherwise generate significant long-term benefits emphasis added - - commissioner 16_tc_90 tax_court reviews a deficiency not the commissioner’s reasons for determining it affd 199_f2d_589 2d cir 43_bta_973 reasons and theories stated in statutory notice even if erroneous do not restrict the commissioner in presenting case before the court affd 129_f2d_363 7th cir cf sec_7522 our consideration of asset acquisition issue would not prejudice petitioner although respondent’s actions don’t limit our ability to consider the relationship between fees paid and assets acquired the majority suggest we should close our eyes to that relationship in order to avoid prejudicing petitioner majority op p according to the majority if respondent had stressed that relationship petitioner may well have wanted to offer evidence relating to it id i agree that the appropriate question is whether respondent’s conduct has limited or precluded petitioner’s opportunity to present pertinent evidence see ware v commissioner supra pincite9 91_tc_200 affd 905_f2d_1190 8th cir however i disagree that there could be any prejudice in the case at hand the stipulated facts clearly establish that metrobank paid the fees in order to acquire the assets and deposits it -- - wanted to acquire indeed payment of the fees was legally required if metrobank was to consummate the acquisition in the form it desired metrobank accordingly agreed in its bid to pay the fees to the fdic see majority op p the record thus establishes that the fees were part of metrobank’s cost of acquisition i can’t imagine any evidence petitioner could have presented to support a contrary conclusion ’ see ware v commissioner supra and pagel inc v commissioner supra the majority assert that considering the relationship between fees paid and assets acquired requires us to second guess petitioner’s business judgment see majority op pp to the contrary i accept that judgment the payment of the fees was a necessary element of the transaction that petitioner in its best business judgment actually decided to achieve by contrast in the cases relied upon by the majority it was clearly possible that the taxpayers could have offered relevant evidence to support their position or the court believed that the record did not permit it to decide the issue see 89_tc_105 n court did not consider whether taxpayer was sec_216 cooperative_housing_corporation because neither party addressed the issue and court could not tell from the record 87_tc_56 commissioner originally contended that partnership was not entitled to investment_tax_credit on ground that partnership was not owner of the property later ground was alleged failure to attach statement to return as required by regulations it appears that the only way metrobank could have acquired assets and deposits from community without paying exit and entrance fees would have been to acquire control of community continued - - i also disagree with the majority’s suggestion that our reliance on metrobank’s asset acquisition would unfairly surprise petitioner petitioner was aware that respondent would rely on two cases referred to by the majority see majority op p note 273_fsupp_229 d s c affd 393_f2d_494 4th cir and 63_tc_414 the majority try to distinguish these cases on the ground that the taxpayer in each purchased a capital_asset incident to the payment of the expenses in dispute majority op p note assuming the majority are correct respondent’s reliance on these cases put petitioner on notice of the importance of the connection between the payment of the fees and metrobank’s asset acquisition continued and then merge or consolidate with it see majority op p financial institutions reform recovery and enforcement act of publaw_101_73 sec a 103_stat_183 currently codified pincite u s c sec d a supp v of course this is not what metrobank did moreover such a transaction might have required metrobank to acquire all assets and assume all liabilities including unknown and contingent liabilities of community rather than a portion of them see brief for petitioner pincite briefs were simultaneous which states the respondent has cited 393_f2d_494 4th cir and roadway inns of america v commissioner 63_tc_414 as support for respondent’s argument that the exit and entrance fees were paid as part of a plan to produce a positive business benefit for future years -- - there’s other evidence of petitioner’s awareness of the importance of that connection in its brief petitioner argued in the alternative that if the fees were capitalized they should be amortized over the life of the core_deposits acquired from community see brief for petitioner pincite finally respondent’s long-term benefit argument sufficiently raised the issue whether the fees were part of the cost of acquiring capital assets as i explained supra pp treating the fees as insurance premiums is also insufficient even if i accepted the majority’s invitation to defer consideration of the asset acquisition theory to another day i would still conclude that the fees must be capitalized the majority assert that deduction is proper because any long-term benefit to metrobank is insignificant when weighed against the primary purpose for the payment of the fees majority op p according to the majority that primary purpose was to there is no occasion in the case at hand to consider petitioner’s alternative argument that if the fees are capitalizable petitioner is entitled to amortize them over a year period there is no evidence of useful_life in the stipulated record it does seem to me that amortization should probably be allowed over such useful_life of the core_deposits acquired as could be shown see 91_tc_463 affd without published opinion 900_f2d_266 1l1ith cir see also first chicago corp v commissioner tcmemo_1994_300 trustmark corp v commissioner tcmemo_1994_184 and compare field serv adv mem date where in a transaction similar to the case at hand the taxpayer amortized the entrance and exit fees over a 10-year period for financial statement purposes -- jo - protect the integrity of the saif and the bif id the majority additionally assert that metrobank paid the exit fee to the saif as a nonrefundable final premium for insurance that it had already received while the entrance fee was a nonrefundable premium for the current year’s insurance majority op pp once again i disagree the majority’s conclusion that metrobank paid the exit fee for insurance it had already received is clearly wrong as the majority opinion clearly states the exit fee was paid to the saif see id the deposits of community acquired by metrobank were insured by the saif only when they were community’s deposits those deposits became insured by the bif upon their acquisition by metrobank therefore if the exit fees accurately can be described as premiums for saif insurance they were for insurance coverage the deposits received before metrobank acquired them the only business_purpose metrobank could have had for paying this saif insurance expense was its desire to acquire community’s assets and deposits the majority’s reliance on the role the fees played in protecting the integrity of the saif is misplaced while it may have been the fdic’s purpose in imposing the exit fees it certainly wasn’t metrobank’s reason for paying them moreover the fdic’s purpose is of limited relevance to the case at hand - 7jl1- see 403_us_345 it is not enough in order that an expenditure qualify as an income_tax deduction that it serves to fortify fslic’s the predecessor of saif insurance purpose and operation what all this means is that even if the majority’s characterization of the fees as insurance premiums is correct the fees nevertheless must be capitalized as i’ve already explained ordinarily deductible expenditures must be capitalized when they are incurred in connection with the acquisition of a capital_asset more generally however insurance premiums that give rise to benefits extending beyond the end of the taxable_year must be capitalized even if they are not connected with the acquisition of a capital_asset see lincoln sav loan association v commissioner 511t c citing long line of decisions by this court holding that prepaid insurance premiums are capital expenditures to be expensed over the years in which coverage is actually obtained revd 422_f2d_90 9th cir revd 403_us_345 sec_1_461-4 example income_tax regs where taxpayer pays premium in for insurance_contract covering claims made through period for which premium is permitted to be taken into account is determined under the capitalization_rules - j2 - because the contract is an asset having a useful_life extending substantially beyond the close of the taxable_year the entrance and exit fees were in addition to the semiannual premiums metrobank paid to the bif to insure the acquired deposits after the acquisition the fees were also several times greater than the semiannual premiums as a percentage of the acquired deposits see majority op pp the exit and entrance fees therefore resemble premium prepayments which entitled metrobank to insure the acquired deposits with the bif in future years this would support capitalizing the exit and entrance fees even if they had no connection with the acquisition of a separate asset see 84_tc_120 one-time purchase of subordinated loan certificate which entitled physician upon payment of annual premiums to malpractice insurance coverage held capital_investment commissioner conceded deductibility of annual premiums the third of the emphasized points in judge swift’s concurrence swift j concurring op p compares the entrance and exit fees paid_by metrocorp to acquire the deposits of community with the regular semiannual premiums_paid by metrocorp on its total deposits including both its own deposits and the deposits of community that it acquired obviously the ratio of the entrance and exit fees to the regular semiannual premiums would be much higher if the regular premiums_paid by metrocorp on its own deposits are removed from consideration they should be so removed if the much more meaningful comparison of the entrance and exit fees with the regular premiums on the acquired deposits is to be made -- - the cost savings argument is not persuasive the majority’s final argument for deductibility is that cost savings expenditures such as payments to escape from burdensome or onerous contracts are generally deductible see majority op pp this principle may have been limited by the supreme court’s opinion in 503_us_79 identifying benefits of transformation from public to private company such as avoidance of shareholder-relations expenses and administrative advantages of reducing the number of classes and shares of outstanding_stock moreover the majority’s cost reduction analysis is defective the case relied upon by the majority t j en101_tc_581 1s distinguishable the payments in that case were made each year to reduce costs that otherwise would have been payable during each such year the court also noted that no separate and distinct additional asset was acquired by virtue of the payments sought to be deducted see t j enters inc v commissioner supra pincite n by contrast the fees in the case at hand entitled metrobank to insure the acquired deposits with the bif for many years to come and as noted above the fees were connected with the acquisition itself finally we have held that a payment to terminate a burdensome contract may be capitalized if the payment is also integrally related to the acquisition of a new long-term_contract -- with significant future_benefits see u s bancorp consol s111_tc_231 even if one were to agree with the majority that the entrance and exit fees were paid in order to terminate burdensome insurance premium obligations the entrance and exit fees would still fall within the rubric of long-term benefits for all the foregoing reasons i respectfully dissent ruwe whalen and gale jj agree with this dissenting opinion
